Citation Nr: 1617822	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-35 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of service connection for the cause of the Veteran's death.

2. Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and her son.

ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Navy from August 1943 to April 1946 and from October 1950 to November 1966. The Veteran died in October 1991. The Appellant claims as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Board remanded the issue on appeal in June 2015. The directives having been substantially complied with, the Appellant afforded a Travel Board hearing, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Appellant and her son testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in January 2016. A transcript of the hearing is associated with the claims files.  

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. A December 1991 rating decision denied a claim of service connection for the cause of the Veteran's death. The Appellant was notified of her appellate rights but did not appeal or submit new and material evidence during the applicable appellate period. 

2. The evidence associated with the claims file subsequent to the December 1991 rating decision is not cumulative and redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Appellant's claim of service connection for the cause of the Veteran's death.

3. The Veteran died in October 1991. The certificate of death lists the cause of death as adenocarcinoma of the esophagus.

4. At the time of death, the Veteran was service-connected for surgical absence of a kidney rated as 30 percent disabling and for a hiatal hernia, duodenal ulcer, and chronic cholecystitis rated as 30 percent disabling.

5. The service-connected hiatal hernia, duodenal ulcer, and chronic cholecystitis contributed substantially and materially to the Veteran's cause of death. 



CONCLUSIONS OF LAW

1. The December 1991 rating decision is final. 38 U.S.C.A. § 7105; 38 C.F.R. §§  19.118, 19.192 (1991). 

2. New and material evidence sufficient to reopen the claim of service connection for the Veteran's cause of death has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).

3. The Veteran's service connected disability contributed substantially and materially to the cause of the Veteran's death. 38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Appellant's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision to reopen the claim of service connection and granting the claim of service connection for the Veteran's cause of death, no further discussion of the duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify Appellant's contentions and the Veteran's treatment history and noted the potential evidentiary defects present. In addition, the VLJ held the file open for 90 days to provide Appellant an opportunity to submit additional evidence. The Appellant demonstrated through her testimony that she had actual knowledge concerning what is required to substantiate her claims. The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103. 

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

In December 1991, the RO denied service connection for the Veteran's cause of death finding that there was no evidence that the Veteran's service-connected disabilities played a part in his death. See December 1991 Rating Decision. The RO considered the service treatment records (STRs), prior rating decisions, and Veteran's certificate of death. The Appellant was notified of the decision and of her appellate rights in that same month. The Appellant submitted a notice of disagreement and additional evidence in January 1992, and after a statement of the case (SOC) was issued in February 1992, the Appellant failed to file a substantive appeal or submit additional evidence within the applicable time period. The Appellant requested an extension to gather additional evidence in May 1992; and the RO granted a 60 day extension in correspondence dated May 1992, giving the Appellant until December 13, 1992 to file an appeal or submit additional evidence. The May 1992 correspondence, notified the Appellant after 60 days without correspondence, it would be assumed Appellant did not intend to perfect her appeal, and the record would close. See May 18, 1992 VA correspondence. Appellant failed to submit additional evidence within the applicable time period. Some RO actions may operate as a waiver of the time requirements for filing a substantive appeal. Percy v. Shinseki, 23 Vet. App. 37 (2009); see also Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding that a claimant's failure to file a timely substantive appeal from an RO decision does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction unless there was also an indication that the RO closed the appeal pursuant to 38 C.F.R. § 19.32).

Therefore, the December 1991 decision became final. 38 U.S.C.A. §§ 7104, 7105 (current versions at 38 U.S.C.A. §§ 7104, 7105 (West 2014)); 38 C.F.R. §§ 3.104, 19.118, 19.192 (1991) (current versions at 38 C.F.R. §§ 20.302, 20.1103 (2015)). 

The evidence of record in December 1991 consisted of STRs, prior rating decisions, and statements from Appellant.  The evidence failed to show a connection between the Veteran's death and his service-connected disabilities. Evidence associated since the December 1991 rating decision includes a private medical opinion, VA medical opinion and hearing testimony. The private medical opinion and the Appellant's January 2016 testimony regarding the Veteran's ongoing treatment and diagnosis raise a reasonable possibility of substantiating Appellant's claim. Particularly relevant is Appellant's testimony regarding the Veteran's diagnosis and treatment, which she is competent to do and is presumed to be credible.

In this case, new and material evidence sufficient to reopen the claim of service connection for the Veteran's cause of death has been received. The evidence provided by the Appellant addresses the previous unestablished fact of a connection between the Veteran's service-connected disabilities and his death.  It is not redundant. Therefore, reopening of the claim for service connection for the Veteran's death is warranted.

III. Dependency and Indemnity Compensation 

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the Veteran died from a service-connected disability. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2015). The Veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one that is not related to the principal cause. In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1) ; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection. See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). Service connection may be granted for disease or injury incurred in or aggravated by active service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. Alemany v. Brown, 9 Vet. App. 518 (1996).

IV. Analysis

The Veteran's certificate of death reflects that he died in October 1991 from adenocarcinoma of the esophagus. See October 1991 Certificate of Death. At the time of death, the Veteran was service-connected for a surgical absence of the kidney rated at 30 percent disabling, and a hiatal hernia, duodenal ulcer, and chronic cholecystitis rated at 30 percent disabling. The Appellant contends that the Veteran's service-connected digestive tract issues including his hiatal hernia and duodenal ulcer caused the Veteran's cancer which lead to his death. The Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected hiatal hernia, duodenal ulcer and chronic cholecystitis contributed substantially or materially to the Veteran's cause of death. 

The Appellant has consistently stated the Veteran's service-connected hernia and ulcer, and his symptoms of such, resulted in the development of cancer that resulted in his death. See January 2016 hearing transcript. Further, the Appellant has reported that the Veteran had a diagnosis of Barrett's esophagus which was a result of his service-connected hernia and ulcer and that the Barrett's esophagus caused his cancer and his subsequent death. Id. The Appellant testified before the undersigned VLJ that she attended all the Veteran's medical appointments, was involved in his treatment and care and that he was diagnosed with Barrett's esophagus by his primary doctor and specialist treating his cancer. See January 2016 hearing transcript. Appellant's son, an adult at the time of the Veteran's cancer diagnosis, testified that the Appellant attend the Veteran's medical appointments and was his primary caregiver. In addition, the Appellant testified to the Veteran's ongoing acid reflux and digestive symptoms relating to his ulcer and hernia which existed since his active service. Id. The Appellant is competent and credible to report the Veteran's symptoms and treatment. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); see Buchanan v. Nicholson, 451 F.3d 1331 (2006).

A 1992 medical opinion from the Veteran's private physician has been made part of the claims file. See January 1992 opinion. The Veteran was under the care of this private physician from January 1989 until his death in October 1991. The private opinion notes the Veteran's cancer, and his death, resulted from a condition known as Barrett's esophagus or columnarlined esophagus. The opinion noted this condition is associated with hiatal hernias and acid reflux and over time the stomach acid injures the lining of the esophagus and as a result these cells are replaced with atypical cells, which in some patients eventually leads to invasive adenocarcinoma, which caused the Veteran's death. The physician noted that the Veteran's acid reflux, hiatal hernia and Barrett's esophagus resulted in the adenocarcinoma that led to his death. The physician noted a review of the medical literature has shown the risk of adenocarcinoma for those with Barrett's esophagus to be 30 times greater than for persons of the same age without Barrett's esophagus. Id.  

An April 2013 VA opinion has been made part of the claims file. The VA opinion found that it was less likely than not that he Veteran's hiatal hernia, duodenal ulcer and chronic cholecystitis materially contributed to the Veteran's cause of death. See April 2013 VA opinion. The opinion noted that there was no relationship between the Veteran's service-connected hiatal hernia and his cause of death. Further, the opinion noted that the Veteran had no record of a diagnosis of Barrett's esophagus, besides the private opinion of record. The examiner noted a recent review of medical literature has found that patients with Barrett's esophagus have a risk of developing esophageal cancer but such a risk is very low. Id.  

The Board finds that the 1992 private opinion and that of the appellant are persuasive. The July 1992 private opinion supports a finding that the Veteran's service-connected hiatal hernia, duodenal ulcer and cholecystitis contributed substantially and materially to the cause of the Veteran's death. The private provider noted a review of the medical literature and found that the Veteran's acid reflux and hiatal hernia and subsequent development of Barrett's esophagus resulted in the adenocarcinoma that led to his death. On the other hand, the April 2013 VA opinion does not support a finding that the Veteran's service-connected disabilities contributed substantially or materially to his cause of death.  Here, we find the opinion of the treating examiner and the history provided by the Appellant to be far more convincing. 

As such, the Board finds that the Veteran's death is proximately due to or the result of his service-connected disabilities. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). Accordingly, service connection for the Veteran's cause of death is granted. 


ORDER

The application to reopen a claim for service connection for the cause of death is granted.

Service connection for the cause of the Veteran's death is granted. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


